Warren E. Burger: We will hear arguments next in 75-1704, Alexander against Fioto. Mr. Urbanczyk, you may proceed whenever you are ready.
Stephen L. Urbanczyk: Mr. Chief Justice and may it please the Court. This case is here on appeal by the Secretary of the Army from a judgment of the three-judge District Court in the Eastern District of New York. The case generally concerns a provision of the Army and Air Force Vitalization and Retirement Equalization Act, a statute enacted in 1948 to establish retirement pay for non-regular military servicemen. The provision at issue here, 10 U.S.C. 1331(c), precludes Appellees and others from becoming eligible for benefits or retirement pay under this Act. The District Court held that that statutory eligibility bar as it applies to Appellees violates the Principle of Equal Protection that inheres in the Due Process Clause of the Fifth Amendment, and the District Court has, in effect, enjoined the continued enforcement of that provision. The pertinent facts of this case are simple and straightforward. The Act was passed in 1948 after the war. In the Act, Congress for the first time established a modest form of retirement pay for members of the Armed Forces Reserve and the National Guard. I use the term "modest", because under the computation formula, the amount of retirement pay that an eligible reservist usually would receive is relatively modest and relatively small. In this case, for example, the record shows that if he were eligible, appellee Fioto would receive annually $1100. Now, to be eligible to receive retirement pay under this Act, the Statute provides generally that an individual must be at least 60 years old and have performed 20 years of eligible or qualifying service. But those general-eligibility criteria are expressly made subject to the exception in Section 1331(c), which is the statutory provision under consideration in this case. Section 1331(c) pertains to all individuals who are in the Reserves prior to August 16th, 1945. That date marks the announcement by Japan that they would unconditionally surrender and the beginning of demobilization in World War II. As originally enacted, the statute provided that individuals in the non-regular military service before that date were ineligible to receive retirement pay if they failed to perform active-duty service during either World War. In 1958, the statute was amended to permit such individuals to receive retirement pay or to become eligible to receive retirement pay if they had subsequently served on active duty in the Korean War. Appellee Fioto’s case, I think, illustrates the application of this statute. Mr. Fioto was in the National Guard from 1933 to 1940. The record does not explain the reason why his enlistment was discontinued at that time; but in any event, his enlistment was discontinued, and he did not serve on active duty in World War II. In 1947, shortly after the war, Mr. Fioto rejoined and re-enlisted in the National Guard, and he thereafter served for 20 years until his mandatory retirement age in 1967. Fioto did not serve on active duty during the Korean War. Now, the Retirement Pay Act, as I mentioned earlier, was enacted in 1948, less than a year after Mr. Fioto re-enlisted in the Reserves in 1947.
Speaker: but the only reason he did not serve in the Korean War was because his unit was inactive. Isn't that true?
Stephen L. Urbanczyk: That is what the record -- the record shows that he did not serve on active duty in Korean War, because his ... that is what the Court found, because his unit was not activated, that is correct.
Speaker: So it was no fault of his.
Stephen L. Urbanczyk: The reason for his not serving on active duty in the Korean War, the Court found, was through no fault of his own, that is correct.
Speaker: What is the significance of the dates September 8, 1940 on the one hand and January 1st, 1947 on the other ...
Stephen L. Urbanczyk: That is an interesting question, Your Honor. I can give you the answer to second one.
Speaker: ... rather than December 7th, 1941 and August 1945.
Harry A. Blackmun: Wasn’t that the date of mobilization of the National Guard?
Stephen L. Urbanczyk: That is correct, Mr. Justice Blackmun. On August 27th, 1940, Congress passed and the President signed a bill authorizing him to call up a National Guard in this hemisphere for a year; and also on September 16th, the Selective Service Act was passed. So, about that time, the Government was beginning to mobilize in preparation for the war. Now, the January 1st, 1947 date is an interesting one. December 31, 1946 was the date that President Truman formally announced an end of hostilities in the World War. So even though we had --
Speaker: He was little late in getting around to it, wasn't he?
Stephen L. Urbanczyk: VE day and VJ Day, yes, that is correct, Mr. Justice. I think that history will show that he did that primarily to reduce excise and other luxury taxes; but in any event, that was the case.
Speaker: The triggering effect on other Legislation and Executive Orders.
Stephen L. Urbanczyk: That is right. In any event, that does mark the, I guess, the official historical end to World War II for this country.
Harry A. Blackmun: Mr. Urbanczyk, I suppose you concede that had Mr. Fioto not served prior to World War II, he would be eligible.
Stephen L. Urbanczyk: That is correct. We have conceded that in this case, that is right, Mr. Justice Blackmun. After his retirement, Fioto’s applications for retirement pay were denied predictably under Section 1331(c), and he then filed this lawsuit on behalf of himself and others similarly situated. Now, in the Complaint in the District Court, and indeed until the brief on the merits in this Court, Appellees have implicitly conceded that they were barred from eligibility by Section 1331(c). Their sole contention instead was that that statute was unconstitutional, and that has been the focus of this litigation. Now, for the first time in their brief, they make the contention -- and it appears to be their principle contention now -- that the Section 1331(c) does not bar Appellees. I can only take this to be an implicit acknowledgment of the weakness of their constitutional argument. But before addressing that argument, I should make mention, then, of what we stated briefly in our brief, and that is that Section 13, there can be no doubt that Section 1331(c) bars individuals like Appellees from receiving retirement pay under this Act.
Potter Stewart: And the person would be barred, even though he had 20 years of service quite apart from any service he may or may not have had during these critical days.
Stephen L. Urbanczyk: That is correct, Mr. Justice Stewart. The class is defined as individuals who have had now 20 years of service since 1945, but who also were in the non-military service at some point prior to 1945 and did not serve on active duty during the war.
Potter Stewart: So they are penalized for having been in the service prior to 1945.
Stephen L. Urbanczyk: I hate to use the word "penalized", Mr. Justice Stewart.
Potter Stewart: Well, made ineligible by the very fact that they were in the Reserve prior to 1945.
Stephen L. Urbanczyk: That is right. This class must be presumed to have known in 1948 -- that is when the statute was enacted -- that they would not be eligible or they could not become eligible to receive retirement pay, and this Appellee class nevertheless continued their enlistment. As I was saying, the statute could not be written in any plainer terms. The general-eligibility criteria of Section 1331 are made expressly subject to Subsection (c). That provision says that no individual who was in the non-regular military service before August 16th, 1945, quote, “is eligible for retired pay under this chapter unless he performed active duty”, and then it goes on to specify the dates that correspond to the beginning and end of the World Wars and the Korean War. There is only one reasonable construction of that statute, I think, and that is that persons described by it, including Appellees, are, “not eligible for retired pay under this chapter”. Moreover, as we explained in our brief, Congress understood both at the time of the statute’s enactment and subsequently thereafter when it was reconsidering this statute, that that was the effect of Section 1331(c).
Thurgood Marshall: How many people were affected, do you know?
Stephen L. Urbanczyk: No, I am sorry. One of the problems with the judgment in this case is that we would have to go through several million files in order to identify who it was that might be eligible for this retirement pay.
Thurgood Marshall: And if he had not mentioned this when he made his claim, he would have gotten it, I guess.
Stephen L. Urbanczyk: If he had not mentioned what, Mr. Justice Marshall?
Thurgood Marshall: The earlier service.
Stephen L. Urbanczyk: No, I think the application would then have called for the bringing forth of his records and the reviewing of his records. I am not sure what his application looked like. It is in the record now, and I forget whether he made mention of his prior service. But in any event the record was found, and it was seen that he had served prior to 1945, and he was explicitly denied retirement benefits on the basis of that prior service.
Speaker: Has there been an administrative determination that an applicant cannot simply waive any prior service, say, "I am relying only on my 20 years’ service after 1945 -- '47"?
Stephen L. Urbanczyk: The waiver would not be permitted by the express terms of this statute.
Speaker: Well, has that been decided?
Stephen L. Urbanczyk: Well, it has been decided, I would think, implicitly in this case.
Speaker: Well, in this case, except there was no effort to waive. It was all brought out, "Here's my service".
Stephen L. Urbanczyk: Well, Mr. Fioto, I think in his current brief, has indicated that he would be --
Speaker: He declined to waive now, I am sure.
Stephen L. Urbanczyk: -- that he would be unwilling to or that he would be willing to forego those seven years and just count on these 20; but the point is, in 1948 Congress made the determination that it was unwilling to offer this retirement-pay incentive to this individual.
Speaker: Does the amount of the pension depend upon the years of service over 20; i.e., my question is, if one has served 20 years, does he get the same pension as a person who served 29 years?
Stephen L. Urbanczyk: No. The computation formula is a little complex; but what it is basically is, you take the monthly pay that this person would have received as a reservist, you multiple it times 2.5% times the years of service that he performed. Now, but the catch on that is, a reservist, a year of service may only count -- one year of serving may only count as 50 days for the purpose of computing the amount of retirement pay he would receive, so that typically it would take seven years of service to count for one year in terms of computing how much retirement pay a person would receive.
Speaker: So, if a person did waive his pre-1947 years of service, he would be waiving something.
Stephen L. Urbanczyk: That is right, he would be receiving less retirement pay.
Speaker: Less, less, less retirement pay.
Stephen L. Urbanczyk: That is correct. I think, though, that the crucial constitutional question, since I think there can be no doubt that the statute does pertain to Appellees and does bar them from receiving retirement pay, is whether the Section 1331(c) is rationally related to a valid legislative purpose. As we have explained at length in our brief, the statute under consideration here is related to the two principle purposes of the Act. The Act was designed first as a cost-effective method of enlisting and maintaining a peacetime reserve of individuals who would be willing to fight, if necessary, and who would be trained or have the experience to fight effectively; and, second, the Act was designed to reward the past service of those who had performed the functions for which a militia is maintained by serving on active duty in wartime. I do not think I need to elaborate these general considerations beyond what is said in the brief. In response, Appellees seem to suggest that the statute was intended to provide essentially an undifferentiated incentive to one and all to join the Reserves.
Thurgood Marshall: What would happen with another man who was in another National Guard that was activated in Korea, but did not go to Korea?
Stephen L. Urbanczyk: Well, if he was activated and put on active duty and therefore served his country --
Thurgood Marshall: And never went to Korea, he would be eligible?
Stephen L. Urbanczyk: Yes, that is correct. He would be eligible under the statute.
Thurgood Marshall: And could it be that both of them would be in the same area?
Stephen L. Urbanczyk: The point of the Korean statute or the Korean amendment was to permit individuals who for one reason or another had been unable to fight in the war in World War II, if they were called on active duties then to be able to become eligible to receive retirement pay.
Thurgood Marshall: So, it all depends on the luck of the draw as to which one was activated.
Stephen L. Urbanczyk: Well, I think the general statute pertains to people --
Thurgood Marshall: Well, that is true. There is no way around that. He cannot change from one National Guard to the other, can he?
Stephen L. Urbanczyk: Well, I do not know that, Mr. Justice Marshall. I do not know what he could do to have joined on active duty during the Korean War.
Thurgood Marshall: You do not know that? Well, do not you think it is material?
Stephen L. Urbanczyk: Well, no, I do not. I think that the essential point here --
Thurgood Marshall: The whole point is that whether or not he is activated is absolutely beyond his control.
Stephen L. Urbanczyk: No, but the essential point in the statute --
Thurgood Marshall: Is that true?
Stephen L. Urbanczyk: That may well be correct, Mr. Justice Marshall.
Thurgood Marshall: Is that true?
Stephen L. Urbanczyk: That it was beyond his control as to whether or not he served on active duty in the Korean War?
Thurgood Marshall: Yes.
Stephen L. Urbanczyk: I am afraid I cannot answer the question yes or no.
Harry A. Blackmun: Do you know whether there was any provision during that period of hostilities for volunteers to join the Army? Was any statute prohibiting people from joining the Army?
Stephen L. Urbanczyk: I am sure there was not, Mr. Justice...
Harry A. Blackmun: Well, he certainly had the power to join the Army, didn't he?
Stephen L. Urbanczyk: That is correct.
Harry A. Blackmun: Wasn't that the answer to Justice Marshall?
Stephen L. Urbanczyk: Well, there is another answer, too, I think, although that is certainly one answer.
Thurgood Marshall: Would that have affected his money?
Harry A. Blackmun: He would have been qualified then. His retirement money?
Harry A. Blackmun: He would have been qualified then.
Stephen L. Urbanczyk: Well, if he had served on active duty in any capacity, I think he would then have been qualified to receive retirement pay or to become eligible for retirement pay.
Thurgood Marshall: If he had been enlisted at the last day of the Korean War, then okay.
Stephen L. Urbanczyk: Yes, I think that is right, if he had served on active duty; but the gist of this statute, I think, is directed at individuals who failed to serve on active duty during the two World Wars.
Warren E. Burger: But was that not directed specifically to encourage men with combat experience, with active service experience at least, to go into the Reserves?
Stephen L. Urbanczyk: That was one of those essential purposes of the Act.
Warren E. Burger: Wasn't that essentially the testimony of Colonel Maas that you refer to in your brief?
Stephen L. Urbanczyk: That is correct, Mr. Chief Justice.
Warren E. Burger: Excuse me before we go on.
Stephen L. Urbanczyk: Yes, I am sorry.
Warren E. Burger: The focus of that revitalization, as you put it, was to get not desk soldiers or just the ordinary National Guardsmen, but get the young men who had been in active service during the wartime to move into the Reserves so that they would have at least a partially combat-trained Reserve.
Stephen L. Urbanczyk: That is correct, and that is, as you say --
Warren E. Burger: And you rest on that as the basis for a different treatments of those who have had active-duty service.
Stephen L. Urbanczyk: That is correct.
Warren E. Burger: Thank you, Mr. Urbancyzk.
David Goldfarb: Mr. Chief Justice, may it please the Court.
Speaker: And what do you say is unreasonable and unconstitutional about that?
David Goldfarb: We feel that the intent of Congress was, in order to get credit for those years, you must have served in the war; but they never intended to exclude people with 20 years of measurable service under the new point system.
Speaker: Well, except ... must you not concede that the statutory language is very clear ...
David Goldfarb: We say that the --
Speaker: ... that a person is not eligible, it says, for retired pay under this chapter?
David Goldfarb: Well, we think as both the court below and the U.S. Attorney felt at that time that it was legislative oversight in the wording of this statute, that the intent --
Speaker: Would you answer my question, and then you can explain it?
David Goldfarb: The plain meaning of the statute, we will agree, would disentitle our client to retired pay; however, we feel that a different construction should be given to that --
Speaker: That that is not what Congress meant to say.
David Goldfarb: We feel that is not what Congress meant to say and that the Court can give a different interpretation to the statute, that you can read in the words that "shall not qualify for credit for those years before 1945" that --
Speaker: Instead of "shall not be eligible for retired pay under this chapter".
David Goldfarb: That is correct.
Speaker: Mr. Goldfarb, even under your view of the statute, say two men in 1945, each of whom has had 20 years in the Reserve, but say one of them like your client ... say your client needed the five prewar years to get his 20.
David Goldfarb: Yes, because we feel --
Speaker: Well, that is what you think that the statute means.
David Goldfarb: Yes.
Speaker: Why do you think the Congress did that?
David Goldfarb: Well, the reason we feel that there was no measurable way of knowing how good that service was before 1948 when they passed the point system.
Speaker: Well, how do they measure the benefits post-'48 any differently then just showed up for so many drills and wasn’t put on report and so forth?
David Goldfarb: No, there was not a way to measure what the National Reservists were doing.
Speaker: Well, wasn’t pre-World War II Reserve service compensated?
David Goldfarb: It is my understanding that the compensation system for Reserve service was passed at around the same time in 1948 that this came into effect.
Speaker: It was compensated, but there was no retirement, isn’t that it?
David Goldfarb: No, my understanding is that along about ... we mention in our brief another statute that was passed around the same period of time that gave compensation for the drills that Reservists participated in, and before that it is my understanding that it was not compensated.
Thurgood Marshall: Let's go back.
David Goldfarb: Yes, that they were in the Reserves without pay.
Thurgood Marshall: Of any kind.
David Goldfarb: Without pay of any kind.
Thurgood Marshall: I am not talking about the Reserve, I am talking about the National Guard.
David Goldfarb: I do not know whether the National Guard was paid or not at that time.
Speaker: As you read the District Court’s opinion, do you read it to adopt your first argument, i.e., that under the statute as properly construed your client is entitled to retirement pay, or do you read it as adopting your second argument, i.e., that the statute can only be construed as it is in written, but that such a statute is unconstitutional?
David Goldfarb: I believe it is not completely clear.
Speaker: It is not clear to me, either.
David Goldfarb: But they do say that it would be unconstitutional if they adopted the Army’s construction, and therefore they put in the sentence -- and we have it in our brief, Page 16 at Footnote 8, "We" --
Speaker: "We need not and should not defer to the Army’s construction."
David Goldfarb: Right.
Speaker: And that construction is at odds with Congress’s clear purposes and goals.
David Goldfarb: Right.
Speaker: Well, they say earlier that it is unconstitutional.
David Goldfarb: Yes.
Speaker: They did not have to say both, did they?
David Goldfarb: Well, I guess they felt that the statutory construction would be enough; but I think they explained ... possibly, they are explaining their reason that if you do not reach the statutory construction, you would have to reach to a constitutional question.
Speaker: "Accordingly, we hold that as applied to Plaintiff, the statute violates the minimum requirements imposed by the Equal Protection Clause."
David Goldfarb: "As applied", as applied by the Army.
Speaker: Yes, as applied to the Plaintiff ...
David Goldfarb: Right, but they do not say whether --
Speaker: ... and the other members of his class.
David Goldfarb: Yes.
Speaker: Well, they say it is unconstitutional to apply it.
David Goldfarb: That way.
Speaker: But then later, they say, "We do not construe the statute to disqualify him."
David Goldfarb: But they say the Government has, and the Government has applied it.
Speaker: Well, it is not your burden to testify to every sentence in the opinion.
David Goldfarb: Okay.
Byron R. White: Well, I suppose if the Court had just stopped with saying the statute was unconstitutional as construed to cover your client to exclude him, then does it automatically follow that the Government would have to pay the retirement?
David Goldfarb: If the statute does not bar, for either reason, our client, I think it automatically follows that the Government has to pay.
Byron R. White: Well, it is an equal-protection argument; it is an equal-protection violation.
David Goldfarb: I think in either case, if that proviso is either construed to include our client because he was only credit they were talking about or the proviso was stuck down as being unconstitutional and is no longer a bar, in either case retirement benefits would have be paid and because --
Byron R. White: If the constitutional violation is that you are treating two classes differently that should have been treated the same, there is more than one way of curing the discrimination.
David Goldfarb: Well, I think the problem is there that the Court would only declare the proviso unconstitutional.
Byron R. White: How do you know what Congress’s intention might be --
David Goldfarb: Because I think we have --
Byron R. White: -- If they knew half their statute was unconstitutional?
David Goldfarb: Well, the thing is that we have the legislative history here, which shows the purpose of the entire statute, which was to confer this benefit on people with 20 measurable years.
Byron R. White: Well, what if you agreed?
David Goldfarb: The problem is that the words of the statute do not carry out that purpose.
Byron R. White: Well, how do you know they do not?
David Goldfarb: Well, no, what I am saying is that they are not discouraging everyone with no wartime service, but only one class of people.
Byron R. White: I understand that, but how do you know if they say, "We are going to discourage as many as we can by this particular provision"?
David Goldfarb: Well, first of all, we feel that --
David Goldfarb: We feel that it would not have a -- that this proviso would not fit in with the purpose of the statute, which was to encourage --
Byron R. White: I know, if you keep saying that, why you have bound to win.
David Goldfarb: Well, our feeling is --
Byron R. White: And that the purpose is not to give them pay; the purpose is not to give them retirement.
David Goldfarb: But our feeling is that the way this statute works, it creates an impermissible classification, because there is no rational reason to discriminate between the man --
Byron R. White: Yes, you keep saying that; but I am just positing to you that let us just assume that it was perfectly clear in the statute that the purpose was to discourage people from staying in, and that they were doing it and they are going to discourage it by not providing for retirement pay.
David Goldfarb: It would be an irrational purpose and against the purpose ... the purpose of this one subsection, then, would be working against the purpose of the whole statute, and we feel it would be still unconstitutional.
Byron R. White: You mean, Congress could not have had more than one purpose in the same statute?
David Goldfarb: Yes, but I think when you have a purpose of a small subsection, which is on head-on collision with the purpose of the entire section, you have to look to the purpose of the entire section. Ad secondly, the problem here is that --
Byron R. White: Well, it was not unconstitutional -– you think it was unconstitutional to discourage people from staying in the Army?
David Goldfarb: It was unconstitutional to make this kind of irrational classification between two groups of men and with no basis for having one that would stay in and one that would not stay in, the two groups of men being the two that came in 1947 and served their 20 years, and just because one had seven prior years --
Byron R. White: Well, I know the Act.
David Goldfarb: Well, as I said at first, we do not feel that this was ... there is no legislative evidence that they were trying to discourage or penalize any group of people.
Byron R. White: Well, they recently were trying to encourage, were they not, the combat active-duty members to stay in the Reserves?
David Goldfarb: Well, that was a very small part of the testimony among lots of other purposes.
Speaker: Well, as Justice White suggested, there would be myriad purposes they would have in mind; but certainly that testimony indicates that the military were very much interested in keeping these younger men with active duty in the Reserves.
David Goldfarb: I think there appears to be a purpose, a benign purpose, to give a retirement benefit to those who had served on active wartime duty and to include that along with the rest of the Act.
Speaker: Would it had been a rational purpose, had it been expressed, but would it have been a rational purpose to say that a man who had some substantial prewar service and then some substantial 20 years after the war, but not be given any special favors as compared with the men who had those factors plus active duty?
David Goldfarb: That would be the -– the finding of the courts below in his case was that he was not able to participate in the war.
Speaker: Well, does this man fall in any one of those categories?
David Goldfarb: This man, according to the findings of fact of the court below, was a victim of a car accident in approximately the time he dropped out of the Reserves and had not sufficiently recovered to be in Reserves at the time of the war.
Speaker: For five years after the accident.
David Goldfarb: Right, and in 1940 he was in a serious accident.
Speaker: Does the record support that?
David Goldfarb: It was a finding of fact of the court below.
Speaker: Where did he find the evidence to make the finding of fact?
David Goldfarb: If I recall, the questions on oral argument.
Speaker: And showing no evidence, then, at all.
David Goldfarb: No.
Speaker: Well then, the class, whatever his individual reasons were, that does not affect the class, does it?
David Goldfarb: Right, it does not affect the class.
Speaker: The class might include people with reasons similar to this asserted reason or for no reason or for reasons of cowardice or for reasons of heroism or all sorts of different reasons.
David Goldfarb: And I think our point which we feel is important on that is that there were people who also did not have prior wartime service who came in in '47 or '45 for the first -- after August 16, 1945 for the first time were not even required to serve in the Korean War and could get the benefit of the statute.
Speaker: But they inferentially as a group would be younger men.
David Goldfarb: Not necessarily.
Speaker: Not necessarily, but they would…
David Goldfarb: No, many of them, in fact, were not, because they came in in relation to needing the job because they were Merchant Marines or because they had another civilian job which required them to be in the Reserves.
Speaker: Well, that is some of them.
David Goldfarb: I mentioned that they put no age limit on it other than --
Speaker: Well, certainly a 70-year-old man cannot go down and enter for the first time, can he?
David Goldfarb: No. In order to -- he has a retired -- there is a mandatory retirement at 60, and in order to get your 20 years in, you would have to come in before you are 40.
Speaker: Well, isn’t there some age limit for an original applicant?
David Goldfarb: It is not my understanding that there is an age limit other than the mandatory retirement age at age 60, and you have to reenlist, I think, every 5 years; so Mr. Fioto’s last period of enlistment was between the ages of 55 and 60.
Speaker: So at least you can say that you cannot originally apply if you are over 60, because you are eligible to retire mandatorily.
David Goldfarb: That is correct.
Speaker: Perhaps I did not get straight your answer to Brother Stevens' question as to what you thought the purpose of Congress was in barring, as you seem to concede, are barred by the statute a man who had 15 years after and 5 years before without wartime service before.
David Goldfarb: When the statute was created, they created the measurement of what is a good year of service.
Speaker: So, here are two people who both with 15 years after the war and 5 years before; one of them had wartime overseas service, and the other one did not.
David Goldfarb: They decided that since there was no point system before '48, they would give people credit for the years before '48 if they had active wartime duty.
Speaker: Well, I know.
David Goldfarb: That is because there was no way to measure the other service other than whether or not you were in active wartime duty.
Speaker: Well, why did they say one gets retirement and one not?
David Goldfarb: No, they said that we can measure years after '48.
Speaker: Well, I am not talking about Mr. Fioto.
David Goldfarb: Okay.
Speaker: No, you are describing what the test is; but what is the rationale for distinguishing between those two men?
David Goldfarb: I think it was a purpose to say, we are going to give them a benefit of the doubt, that we are going to give a benign --
Speaker: What doubt?
David Goldfarb: That the service before '48 was definitely good enough to qualify.
Speaker: It is a merits thing, you think.
David Goldfarb: It could be, yes.
Speaker: You served and the other fellow did not, and therefore we are going to give you retirement.
David Goldfarb: I do not think that that is evident from the legislative history.
Speaker: Mr. Goldfarb, what is your support for your suggestion that there was an inability on the part of the military establishment to evaluate the quality of the service performed before 1948?
David Goldfarb: The Congress, in passing the Legislation in 1948 in the Senate hearings, said they wanted to create a uniform system among all the branches of the service, and they created the point system and they said that they did not want to leave it up to the branches of the service where the Navy would make one system and the Army make another system and they would evaluate.
Speaker: Well, does the record tell us whether records were available so that that kind of computation could have made with respect to pre-1948 service?
David Goldfarb: The Congressional hearings are blind to that.
Speaker: They wanted a new point system to be uniform as between the Army and the Navy.
David Goldfarb: Right, all the branches of service then, and they felt that this was significant, that they would not be --
Speaker: But they are counting the pre-1948 service for those who did serve during World War II, are they not?
David Goldfarb: They gave that as a benefit sort of; so as not to penalize them in a sense, they gave that to them as an additional benefit, because they said we cannot measure those years, we will take this as the criteria.
Speaker: Well, they also gave it to people who might not have been in the war, but first did the Reserve service in '46 and '47.
David Goldfarb: Yes, because I think the only --
Speaker: Apparently, there were records available for those years.
David Goldfarb: There were no records, I think they gave that because there was no other system.
Speaker: But they were able to -– I mean, they did not need a point system to decide those years qualified is what I am saying.
David Goldfarb: No, they just gave that.
Speaker: All right.
Warren E. Burger: Thank you, counsel.
Stephen L. Urbanczyk: Just a minute or two, if I may, Mr. Chief Justice.
Warren E. Burger: Go ahead.
Stephen L. Urbanczyk: I agree with you, Mr. Justice Stewart, that the District Court’s opinion is somewhat vague on its intent; but I think the most reasonable construction is that the District Court held this statute unconstitutional as applied to Appellees.
Speaker: Mr. Urbanczyk, will you explain to me how they computed the year in 1946 and '47?
Stephen L. Urbanczyk: Well, that is my point.
Speaker: Well, does that mean that attending one drill in 1947 would give a man a full year’s credit?
Stephen L. Urbanczyk: That is correct.
Warren E. Burger: Thank you, gentlemen.